Citation Nr: 1541982	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine, status post diskectomy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The rating decision granted service connection for the lumbar spine disability.  The RO assigned an initial disability rating of 20 percent, retroactively effective from August 1, 2008, the day following the Veteran's military discharge.  The Veteran filed a Notice of Disagreement (NOD) in September 2008, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in April 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2012 and February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The service-connected lumbar spine disability previously included radiation down the right leg in the service-connected disability.  However, a subsequent July 2014 rating decision granted a separate compensable disability rating for right lower extremity radiculopathy.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, the right leg extremity claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran was provided a VA spine examination in May 2014.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had range of motion of the lumbar spine, albeit limited, even with consideration of his pain.  Specifically, the Veteran had forward flexion of the lumbar spine limited to 40 degrees, with pain beginning at 30 degrees.  Following repetitive range of motion of the lumbar spine, his forward flexion was limited to 40 degrees of forward flexion.  However, the VA examiner also determined that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, which conflicts with the aforementioned ranges of motion.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Thus, the Board finds that a VA addendum medical opinion is necessary for clarification before the claim can be decided on the merits.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the VA examiner who conducted the May 2014 VA spine examination to provide clarification of the examination findings.  Specifically, the examiner should reconcile the finding of range of motion of the lumbar spine (forward flexion of the lumbar spine  to 40 degrees, with pain beginning at 30 degrees) with the finding of no range of motion of the lumbar spine (unfavorable ankylosis of the entire thoracolumbar spine) listed in the examination report.  

If the VA examiner finds it necessary, schedule the Veteran for another VA spine examination.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

